            Case 1:19-cr-00184-DAD-BAM Document 23 Filed 08/19/20 Page 1 of 4

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 THOMAS M. NEWMAN
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5 Attorneys for Plaintiff
   United States of America
 6
                               IN THE UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00184-DAD-BAM

10          Plaintiff,                                   STIPULATION TO CONTINUE; AND ORDER

11                          v.

12   TROY WAYNE REISS,

13          Defendant.

14

15
            This case is set for a hearing on August 24, 2020, which the parties stipulate to continue to
16
     November 23, 2020, for the reasons set forth below. On March 17, 2020, this Court issued General
17
     Order 611, which suspends all jury trials in the Eastern District of California scheduled to commence
18
     before May 1, 2020. This General Order was entered to address public health concerns related to
19
     COVID-19.
20
            Although the General Order addresses the district-wide health concern, the Supreme Court has
21
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
22
     openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.
23
     Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no
24
     exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.
25
     at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
26
     judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally
27
     or in writing”).
28


       STIPULATION                                       1
           Case 1:19-cr-00184-DAD-BAM Document 23 Filed 08/19/20 Page 2 of 4

 1          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 2 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 3 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 4 justice served by taking such action outweigh the best interest of the public and the defendant in a

 5 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 6 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 7 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 8 a speedy trial.” Id.

 9          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

10 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

11 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

12 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

13 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

14 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

15 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

16 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

17 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

18          In light of the societal context created by the foregoing, this Court should consider the following

19 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

20 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date
21 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

22 pretrial continuance must be “specifically limited in time”).

23                                                     STIPULATION

24          Plaintiff, United States of America, by and through its counsel of record, the United States

25 Attorney for the Eastern District of California, and defendant, TROY WAYNE REISS, by and through

26 his counsel, stipulate to continue the hearing in this matter, which is currently set for August 24, 2020,

27 until November 23, 2020. In support thereof, the parties stipulate that:

28          1. The Defendant, TROY WAYNE REISS, is currently detained after being charged with


      STIPULATION                                          2
           Case 1:19-cr-00184-DAD-BAM Document 23 Filed 08/19/20 Page 3 of 4

 1             violations of 21 U.S.C. § 841(a)(1) –possession with the intent to distribute

 2             methamphetamine; and a violation of 18 U.S.C. § 924(c)(1)(A) – possession of a firearm in

 3             furtherance of a drug trafficking crime. The government provided discovery, supplemental

 4             discovery, and provided defense counsel with proposed plea agreement. The defendant is

 5             continuing to review the discovery and needs time to do so.

 6         2. The government also provided a plea that the defense needs time to review. As a

 7             consequence, the parties agree that a continuance until November 23, 2020, at 1:00pm is

 8             warranted.

 9         3. The parties stipulate that the period of time from August 24, 2020, through November 23,

10             2020, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and

11             (iv) because it results from a continuance granted by the Court at defendants’ request on the

12             basis of the Court’s finding that the ends of justice served by taking such action outweigh the

13             best interest of the public and the defendant in a speedy trial.

14         IT IS SO STIPULATED.

15
     Dated: August 17, 2020                                  MCGREGOR W. SCOTT
16                                                           United States Attorney
17
                                                     By: /s/ THOMAS NEWMAN
18                                                       THOMAS NEWMAN
19                                                       Assistant United States Attorney

20
     Dated: August 17, 2020                               /s/ MONICA BERMUDEZ____
21                                                        Attorney for Defendant
                                                          TROY WAYNE REISS
22

23

24

25

26

27

28


      STIPULATION                                        3
           Case 1:19-cr-00184-DAD-BAM Document 23 Filed 08/19/20 Page 4 of 4

 1

 2                                                  ORDER

 3          IT IS ORDERED that the Status Hearing and Arraignment on the Superseding Indictment set for

 4 August 24, 2020, at 1 pm is continued until November 23, 2020, at 1:00 PM before Magistrate Judge

 5 Barbara A. McAuliffe.

 6          IT IS FURTHER ORDERED THAT the period of time from August 24, 2020, through

 7 November 23, 2020, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i)

 8 and (iv) because it results from a continuance granted by the Court at defendants’ request on the basis of

 9 the Court’s finding that the ends of justice served by taking such action outweigh the best interest of the

10 public and the defendant in a speedy trial.

11
     IT IS SO ORDERED.
12

13      Dated:      August 19, 2020                          /s/ Barbara   A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


      STIPULATION                                        4
